Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 11.22.2021. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicant's oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 11.22.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 07.13.2015 is acknowledged. The Examiner takes the US Application date of 07.13.2015 into consideration. 
	Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,402,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention. 

The mapping of claim 1 of the immediate application to claim 1 of the patent follows:

Immediate Application
US Patent Number
10,402,920
Claim 1. A method for non-sequentially providing to customers pre-orders, the method comprising: receiving, at a data processor, provisional input from the customer comprising: (i) menu selections, (ii) desired order completion time, or (iii) some combination thereof; obtaining a set of production timing and slip logic (PTSL) rules for generating a dynamic position in a queue as a function of PTSL inputs comprising: (i) current order details, (ii) a current order queue, (iii) configurable variables comprising make time per menu item, or (iv) some combination thereof, applying, by the data processor, the PTSL rules to calculate a provisional order completion time, where the current order details-comprise at least some of the provisional input from the customer; accepting second input from the customer, wherein the second input comprises an order; applying the PTSL rules to: (a) generate an order fire time and (b) assign the order a dynamic position-in a production queue, wherein the current order details comprise at least some details of the order accepted from the customer; generating a promised order pick up time from values comprising: (i) the dynamic position of the order in the production queue, (ii) the order fire time, or (iii) some combination thereof; and when at least one event from a list of events occurs, updating the dynamic position in the production queue, while preserving the promised order pick up time, by applying at least a subset of the PTSL rules, the list of events comprising: update of production status of an order in the production queue, insertion of a new order into the production queue, or some combination thereof.
Claim 1. A process for reception, production, and non-sequential pickup of orders in a drive-in restaurant with a pick-up window comprising: a) providing interactive menu and ordering information to a customer; b) receiving provisional input from the customer comprising: (i) menu selections and (ii) desired order pickup time, and providing the provisional input to at least one data processing unit; c) obtaining a set of production timing and slip logic (PTSL) rules for generating a dynamic position in a queue as a function of PTSL inputs comprising: (i) current order details, (ii) a current order queue, and (iii) configurable variables comprising: staff production quantity, staff production skill level, make time per menu item, and duplicate item time reducer(s); d) applying the PTSL rules to calculate a provisional order pickup time, where step c) input (i) (current order details, of the PTSL inputs) comprises at least some of the provisional input from the customer; e) providing feedback to the customer, the feedback comprising the provisional order pickup time; f) dynamically repeating at least some of steps a)-e) as necessary as the customer updates the provisional input; g) accepting non-provisional input of the customer as an order and accepting customer's electronic payment information and authorization to bill a customer's account; h) applying the PTSL rules to: (1) generate an order fire time and (2) assign the order a dynamic position, as in step (c), in a production queue, where current order details comprise at least some details of the order accepted from the customer in step g); i) generating a promised order pickup time from values comprising: (i) the dynamic position of the order in the production queue and (ii) the order fire time; j) providing the promised order pickup time to the customer; k) updating the dynamic position in the production queue, if necessary, when at least one event from a list of events occurs, while preserving the promised order pickup time, by applying at least a subset of the PTSL rules as in step h)(2), as necessary, the list of events comprising: update of production status of an order in the production queue, and insertion of a new order into the production queue; l) providing selected information regarding the order to production staff, via at least one display device, according to the dynamic position of the order in the production queue; and m) transmitting to the customer information that the order is ready.

	
Allowable Subject Matter


8.	The cited claims 1-20 will not be considered for allowance until 
 a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         
























/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687